UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6935


JAMES ANDERSON-EL,

                Plaintiff - Appellant,

          v.

CHIEF OF AUXILIARY SERVICES,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-ct-03170-D)


Submitted:   September 26, 2012          Decided:   September 28, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anderson-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Anderson-El appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006), and denying his motion for reconsideration.

We    have   reviewed      the    record     and   find   no    reversible     error.

Although       the     district    court     characterized      Anderson’s     post-

judgment motion as one pursuant to Fed. R. Civ. P. 60(b), * it did

not    abuse     its     discretion    in       denying   the   motion    where   an

amendment would be futile.                  See Mayfield v. Nat’l Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378-79 (4th Cir.

2012).       Accordingly, we affirm for the reasons stated by the

district court.          Anderson-El v. Chief of Auxiliary Servs., No.

5:11-ct-03170-D (E.D.N.C. Mar. 12, 2012 & May 22, 2012).                          We

dispense       with     oral     argument    because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




       *
       Because Anderson’s post-judgment motion was filed on the
twenty-eighth day after entry of the order of dismissal, it
should have been treated as a motion to alter or amend a
judgment pursuant to Fed. R. Civ. P. 59(e).       So construed,
however, the outcome does not change.



                                            2